Citation Nr: 1541167	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), panic disorder, anxiety, depression, generalized anxiety disorder (GAD), bipolar disorder, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966, with subsequent service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, found that new and material evidence had not been received sufficient to reopen the Veteran's claim for service connection for anxiety neurosis with chronic depressive and schizophrenic features, previously claimed as a nervous condition (claimed as depression and a mental condition).

In June 2012, the Board found that new and material evidence had been submitted to reopen the Veteran's claim.  The Board then remanded the Veteran's claim for service connection for a psychiatric disorder, to include MDD, panic disorder, anxiety, depression, GAD, bipolar disorder, and PTSD (re-characterizing the issue pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

The Board remanded the present claim in order to obtain a VA psychiatric examination (which was conducted in September 2013) as well as to obtain additional records.  To that end, additional VA treatment records as well a private and Army personnel records were obtained.  A negative response was received in reply to the Appeals Management Center's (AMC's) request for records from Tinker Air Force Base, Oklahoma.  Despite this development, another remand is necessary, as will be discussed more fully below.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand in this case is necessary due to the submission of additional Federal records which require the issuance of a Supplemental Statement of the Case (SSOC).  Specifically, pursuant to the Board's June 2012 remand, the AMC submitted two written requests (in July 2013 and August 2013) to the U.S. Office of Personnel Management (OPM) in order to obtain Federal disability retirement records.  

However, records were not received from OPM until May 2014.  These include:  (1) private treatment records from Mark S. Fixley, M.D., dated in July 1981; (2) a "Notice of Approval of Disability Retirement Application," effective April 8, 1982; (3) a document from the U.S. Civil Service Commission, signed April 7, 1983; and (4) private treatment records from Moorman P. Prosser, M.D., dated from July 1981 to February 1987.  A letter from Dr. Prosser to Harold G. Sleeper, M.D., dated in August 1981, was previously of record, as was an April 1983 letter from Dr. Prosser to OPM, which is duplicated in the May 2014 OPM submission.  

The aforementioned records were submitted subsequent to the October 2013 SSOC.  The AOJ has not prepared an SSOC considering this newly-received evidence.  Thus, a remand is required to ensure that all pertinent evidence is considered in an AOJ adjudication of the claim at issue, with reference thereto in an SSOC.  See 38 C.F.R. § 19.31 (2015).  

Notice is taken that this is not a case governed by interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which is to the effect that AOJ consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  See Veterans Benefits Administration Fast Letter 14-02.  Here, the OPM records were submitted by that agency, and the Veteran's substantive appeal was received in February 2009.  As such, the cited Fast Letter is not for application in this instance.

Accordingly, the case is REMANDED for the following action:

The AOJ must review the case on the basis of the additional evidence received since the October 2013 SSOC-specifically, those documents submitted by the OPM in March 2014.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




